Citation Nr: 9932408	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for Grade I 
spondylolisthesis with bilateral spondylolysis, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active military duty from June 1979 to 
January 1987.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1997 rating determination by the Albuquerque, New 
Mexico Regional Office (RO).  It appears from statements made 
by the veteran, including in his substantive appeal, that he 
may wish to pursue a claim for entitlement to an earlier 
effective date for the award of compensation for his service-
connected low back disability.  This issue is referred to the 
RO for review and appropriate action.  


FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by no more than moderate limitation of motion; 
severe intervertebral disc syndrome or severe lumbosacral 
strain is not demonstrated.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for service-
connected Grade I spondylolisthesis with bilateral 
spondylolysis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.40, 4.45, 4.71a, 
Codes 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision in November 1996, the RO granted service 
connection, and assigned a 20 percent rating, for Grade I 
spondylolisthesis with bilateral spondylolysis based on 
service medical records showing the veteran had done 
parachute jumping in service and a September 1992 private 
examination report which revealed the veteran had first 
degree fifth lumbar, first sacral spondylolisthesis with 
associated lumbosacral disc bulging discs.  Specifically the 
examiner concluded the veteran's condition had been caused or 
aggravated by his military service as a ranger and 
parachutist.  On VA examination in July 1996 the examiner 
opined that the veteran's low back condition was service 
connected as a result of a parachute jumping injury.  

On VA examination in September 1997 the veteran's gait was 
normal.  He was able to walk on heels and tiptoes without 
difficulty and do a deep knee bend with some discomfort in 
his low back.  His spine was erect and there was no 
paraspinous muscle spasm.  He was noted to have a moderately 
large potbelly.  Forward bending was possible to 45 degrees 
and his fingertips came to the level of his ankles.  Backward 
extension was to 15 degrees, lateral bending was to 30 
degrees to the right and 15 degrees to the left. Rotation was 
to about 70 degrees in either direction.  All movements 
caused some degree of low back discomfort.  Leg lengths were 
equal and thigh and calf circumferences were equal 
bilaterally.  Both sitting and supine straight leg raising 
were negative bilaterally and there was no hamstring 
discomfort.  Lasegue's, bowstring, sacroiliac, Patrick's and 
femoral nerve stretch, as well as Ely testing, were all 
negative bilaterally.  The veteran had normal deep tendon 
reflexes and plantar reflexes were downgoing.  There was no 
vascular deficit in any part of his lower extremities.  There 
was no tenderness along the sciatic nerve in either buttock.  
There was some tenderness directly on deep palpation at the 
lumbosacral juncture.  No step-off was palpated.  X-rays from 
July 1996 and September 1997 indicated L5 spondylolysis and a 
grade I L5-S1 spondylolisthesis.  There was no change noted 
in the degree of the lateral during his interval between the 
two X-rays.  

Private treatment records show the veteran was evaluated and 
treated for complaints of chronic low back pain between July 
1997 and May 1998.  In May 1998, the veteran was evaluated 
for low back sprain and requested a work excuse for six days 
missed from work due to back pain.  The veteran was evaluated 
and released back to work with no change in work 
restrictions.

A statement from the veteran's employer dated in June 1998 
indicated the veteran had missed large amounts of time from 
work due to muscle spasms/back injury.  

A hearing was conducted before a hearing officer at the RO in 
June 1998, the transcript of which is of record.  The veteran 
testified that the severity of his back condition has caused 
him to change his lifestyle and avoid vigorous activities 
that he used to enjoy.  He testified that he has missed work 
due to back pain and currently uses medication to control the 
pain.  

On VA examination in July 1998 the veteran reported that the 
pain had become worse and more frequent.  He complained of 
occasional pain or stiffness in the neck but that this was a 
minor problem.  The veteran reported pain, stiffness and 
fatigability to some extent everyday, but that with 
medication the pain was generally tolerable.  He complained 
of flare-ups about two or three times a month with stiffness 
and spasms in the back, generally precipitated by excessive 
physical activity.  The flare-ups were treated with a limited 
course of steroids on a tapering basis.  Once or twice a 
month he has more severe episodes of pain which may last five 
days and necessitate bedrest.  During these flare-ups he 
generally has to stay in bed because of the severity of the 
pain.  He wears a back brace during the day but does not use 
crutches, a brace or cane and has had no back surgery.  He 
was working full-time as a Security Guard and over the last 
year has had over two weeks of sick leave because of back 
pain.  

On examination the veteran's back was in good condition due 
to recent physical inactivity following sinus surgery.  He 
had full range of motion of the lumbar spine without pain.  
On examination he was pain free and there was no evidence of 
posture abnormality or fixed deformity.  The musculature of 
the back was consistent for the veteran's age.  He had 
symmetrical knee and ankle jerks.  At this time he had no 
sensory deficits.  The veteran reported that during flare-ups 
range of motion is markedly limited by pain, weakness and 
lack of endurance.  The diagnosis was spondylolisthesis with 
bilateral spondylolysis, confirmed by X-ray.

In June 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before a 
Traveling Member of the Board.  The veteran testified that 
his low back disability interferes with his employment but 
that he is able to perform his duties without limitation.  He 
testified that he is also able to participate in required 
training exercises.  

Analysis 

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1991); Proscelle v. Derwinski, 2 Vet.App. 269 (1992).  
Where, as in this case, an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

The veteran's lumbar spine disability is currently rated 
under Code 5292 for limitation of lumbar motion.  A 20 
percent rating is assigned where there is moderate limitation 
of motion and a 40 percent rating will be assigned when there 
is severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292 
(1999).

The Board notes that based solely on objective measurements 
of limitation of motion, the veteran would warrant no more 
than a 20 percent evaluation.  The most recent VA examination 
in July 1998 showed full range of motion of the lumbar spine, 
without pain.  The Board notes that the RO relied on the 
range of motion testing from the July 1996 VA examination in 
concluding that moderate limitation of motion was present, 
and that the range of motion indicated in the most recent 
examination is greater than that in the 1996 examination.  
The evidence of record is against a finding of more than 
moderate limitation of motion and, thus, against an 
evaluation greater than 20 percent for limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Code 5292.

The low back disorder may alternatively be rated under Code 
5295, as lumbosacral strain.  Under Code 5295, the next 
higher, 40 percent, rating is warranted when the lumbosacral 
strain is severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The evidence of record does not show the 
symptoms required for a 40 percent rating under Code 5295, so 
an alternative rating under that code would not benefit the 
veteran.  

The disorder may also be rated under Code 5293, which 
pertains to intervertebral disc syndrome.  A 40 percent 
rating, assigned when the disorder is severe, requires 
evidence of recurring attacks with intermittent relief.  In 
the instant case, the competent medical evidence, including 
the recent VA examination report, shows no significant 
neurological involvement was noted; and thus, application of 
Code 5293 would not result in the assignment of a higher 
rating.  

Therefore, the Board concludes that the manifestations of the 
veteran's service connected back disorder do not support an 
increased evaluation, greater than the currently assigned 20 
percent disability evaluation under either Codes 5292, 5293 
or 5295.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to recognize further functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Moreover, the Board notes that the 1998 VA orthopedic 
examination found no objective evidence of pain on motion, 
muscle atrophy or signs of neurological involvement.  
Accordingly, the record does not demonstrate additional 
disability from functional loss due to pain or weakness and 
application of these sections does not result in a higher 
rating for the lumbar spine disability.  The veteran has not 
expressed any back symptomatology other than pain and his low 
back disability has not been shown, during flare-ups, to 
result in muscle atrophy, point tenderness or an abnormal 
gait.  The evidence of record is negative for any objective 
showing of significant increased functional impairment due to 
reports of pain other than that contemplated by the current 
rating.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

The Board has considered the veteran's hearing testimony in 
making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  See e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim. 

The Board acknowledges that the veteran has missed time from 
work because of the effects of his service-connected 
disability.  However, the record does not establish 
exceptional or unusual factors such as marked interference 
with employment so as to warrant extraschedular consideration 
under 38 C.F.R. § 3.321(b).  Generally, under the rating 
schedule, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
Board finds that the 20 percent schedular evaluation now in 
effect adequately compensates for the impairment produced by 
the service-connected low back disability.  

The preponderance of the evidence is against the claim for an 
increased rating for Grade I spondylolisthesis with bilateral 
spondylolysis and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

A rating higher than 20 percent for Grade I spondylolisthesis 
with bilateral spondylolysis is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

